Title: 15th.
From: Adams, John Quincy
To: 


       Between 9 and 10 in the morning, I went to the President’s, and was there admitted examined, before, the President, the four Tutors three Professors, and Librarian. The first book was Horace, where Mr. James the Latin Tutor told me to turn to the Carmen saeculare where I construed 3 stanza’s, and parsed the word sylvarum, but called potens a substantive. Mr. Jennison, the greek Tutor then put me to the beginning of the fourth Book of Homer; I construed Lines, but parsed wrong αλληλομς. I had then παραβληδην given me. I was then asked a few questions in Watts’s Logic by Mr. Hale, and a considerable number in Locke, on the Understanding, very few of which I was able to answer. The next thing was Geography, where Mr. Read ask’d me what was the figure of the Earth, and several other questions, some of which I answered; and others not. Mr. Williams asked me if I had studied Euclid, and Arithmetic, after which the President conducted me to another Room, and gave me the following piece of English to turn into Latin, from the World.There cannot certainly be an higher ridicule, than to give an air of Importance, to Amusements, if they are in themselves contemptible and void of taste, but if they are the object and care of the judicious and polite and really deserve that distinction, the conduct of them is certainly of Consequence. I made it thus. Nihil profecto risu dignior, potest esse, quam magni aestimare delectamenta, si per se despicienda sunt, atque sine sapore. At si res oblatae atque cura sunt sagacibus et artibus excultis, et revera hanc distinctionem merent, administratio eorum haud dubie utilitatis est. (I take it from memory only, as no scholar is suffered to take a Copy of the Latin he made at his examination.) The President then took it, was gone about ¼ of an hour, return’d, and said “you are admitted, Adams,” and gave me a paper to carry to the Steward. I had the form of a bond, which is to be signed by two persons, in the presence of two witnesses: this is what every student is obliged to do; and the bondsmen forfeit 200 ounces of silver, if the bills are not paid once a Quarter. Mr. Shaw went to Boston before dinner: I sent by him the form of the bond to Doctor Tufts to fill it. I went with my brother to Mr. Dana’s, where we dined, in Company with Harris, of the Senior Class, who boards there. It is against the Laws of the College to call any under-graduate, by any but his Sir-name, and I am told, the President, who is remarkably strict in all those matters, reproved a gentleman at his table, for calling a student Mr., while he was present.
       Spent the afternoon, and evening in College. The Sophimore Class had what is called in College, an high-go. They assembled all together in the Chamber, of one of the Class; where some of them got drunk, then sallied out and broke a number of windows for three of the Tutors, and after this sublime manoeuvre stagger’d to their chambers. Such are the great achievements of many of the sons of Harvard, such the delights of many of the students here.
       Returned to Mr. Dana’s, and lodged there.
      